By the Court.

Lumpkin, J.,
delivering the opinion.
The Court was right in rejecting the testimony of Mr. Robinson in this case. The notes of Herron were put in his hands for collection. He does not state that he took and held as the agent, and not as the attorney-at-law of the payee. The presumption of law is, that he received them in the latter character. If so, it is clear that the conversation and transaction as to one of the notes, transpired while the relation of client and attorney subsisted between Osborne arid the witness; and, we may add, grew out of his professional employment by the plaintiff. His evidence was, therefore, in letter and in spirit, obnoxious to the statute.
Apart from this proof, then, how stands the case ? Herron gave Osborne his three notes, for $100 each, for. the privilege of selling Hollingsworth’s patented washing machine, in the three counties of Jackson, Clarke and Oglethorpe, with the understanding that if these counties had been pre-occupied, he would deliver up the notes. The testimony is abundant and uncontroverted, that Clarke, one of the counties, had been previously occupied by a man by the name of Bridgman. He manufactured the machines in Athens. John Kirkpatrick had bought one of them, and pronounced them not very good; and Lewis Lampkin had sold one or more of them at Watkins-ville, as sheriff. By the agreement, then, the notes were void. One of the notes was found, at the trial, in the possession of Herron. Excluding the testimony of Robinson, it does not appear how he came by it. The presumption is he had paid it. I speak from the record as a Judge, not as a man. One of the notes is yet behind. . Upon the principles of an equitable. apportionment of the price, which, perhaps, does not apply to such a case, as the pur*317chaser has lost the benefit of the sale of his machines in Clarke, one of the three counties, the notes sued on should not be collected.
Judgment affirmed.